Case 0:21-mj-06102-JMS Document 1 Entered on FLSD Docket 02/25/2021 Page 1 of 8
       SEALED                                                                     SEALED
AO91(Rev.0109) CriminalComplaint                                                                              . . - ..     y
                                                                                                                           .



                               UNITED STATESDISTRICT COURtt
                                                          l
                                                          -
                                                          'lLi
                                                             L.
                                                              ':
                                                               .
                                                               -)1
                                                                 :
                                                                 7
                                                                 .
                                                                 -
                                                                 $Y-.
                                                                    - .-
                                                                       .
                                                                       ---.--.
                                                                             D.O.    1)
                                                       forthe                                                              -
                                           Southem DistrictofFlorida                          FE8 2 j 2221
                                                                                               ANGELA E.NOBLE
                                                                                              cLERKUZS.
                                                                                                        .DlSTSCu.
                                                                                                                  T
              United StatesofAmerica                                                         s.D.OF-FO- , - C .O tJD.
                          V.
                                                                CaseNo. ZI-6IOZ-M J-STRAUSS
                  MICHAEL MIZRACHY,


                      Dqfen4.wtlal

                                           CRIM G AI.COM PLAINT
      1,thecomplainantin thiscase,statethatthefollowing istruetothebestcfmy knowledgeandbelief.
Onoraboutthedatesof              June 5,2020               in thecountiesof       BrowaM                          in the
    southem         Districtof        Florida        ,thedefendnntts)violated:
          CodeSectîon                                            OfenaeDescrètion
18U.S.C.j2252(&)(4)(B)and                                 Possession ofChild Pornography
(b)(2)




        Thiscrim inalcomplaintisbased on thesefacts:
See attached amdavit.




        W Continuedontheattachedsheet.

                                                                         >
                                                                              Complalnant'
                                                                                         ssignature

                                                                         EricStowers,SpecialAoent.HSl
                                                                                  Printed- -eand tltle

    Attested to by theapplicantin accordancewith therequirementsofFed.R.Crim .P.4 by Fateerime.
     February24,2021

                                                                                  Judgn'
                                                                                       .
                                                                                       vsknature
City and state:             Fod Lauderdale.Florida                Jared M.St uss,United States MagistrateJudce
                                                                                 Prlntednameand lf//e
Case 0:21-mj-06102-JMS Document 1 Entered on FLSD Docket 02/25/2021 Page 2 of 8




                    A FFIDA VIT IN SUPPO RT O F CR IM INAL C O M PLA IN T

           1,Eric Stowers,having been firstduly sw orn,hereby depose and state asfollow s:

                                     AFFIAN T'S BA CK G R OU ND

                   Iam employedasa SpecialAgentwithHomelandSecurity Investigations($iHSl''),
    theinvestigativearm oftheDepartmentofHomelandSecurity.Priorto serving asaSpecialAgent

    with HSI,lwasemployed asaSpecialAgentwith United StatesCustomsServiceandasaSpecial

    A gent w ith the United States Treasury Departm ent's Treasury lnspector General for Tax

    Adm inistration.

           2.      ln m y current capacity as an HSI Special Agent, I am assigned to the Internet

    Crimes Against Children ($;ICAC'') Task Force and am responsible for conducting child
    exploitation investigations.Specifically,linvestigatecrim es relating to the sexualexploitation of

    children,including butnotlim ited to theenticem entand attem pted enticem entofa m inorto engage

    in sexualcrim inal activity,as w ell as the production,transportation, distribution,receipt, and

    possessionofchildpornography,inviolationofTitle l8,United StatesCode,Sections2422419,
    2251,2252,and 2252A .

                   As an H Sl Special Agent, I have received training in how to conduct child

    exploitation investigations,and 1have both conducted and assisted in such investigations.A s a

    part ofm y duties, Ihave observed and review ed num erous exam ples of child pornography,as

    desned in Title l8,United StatesCode,Section 2256,in allform s ofm edia,including com puter

    m edia. l am fam iliar w ith the tactics used by individuals w ho collect and distribute child

    pornographic m aterial.

                       have participated in investigations involving pedophiles, preferential child

    m olesters, and persons who collect and/or distribute child pornography. ln addition, I have
Case 0:21-mj-06102-JMS Document 1 Entered on FLSD Docket 02/25/2021 Page 3 of 8




    participated in investigationsinvolving the im portation and distribution ofmaterialsrelating to the

    sexual exploitation of children. I have also conducted several child pornography and child

    exploitation investigations, which have involved review ing all form s of electronic m edia,

    including com puter m edia, and havc discussed and reviewed these m aterials with other law

   enforcementofscers.

           5.      This Affidavitis subm itted in supportof a crim inalcom plaint,charging M ichael

    M izrachy (GM IZRACHY'')with onecountofpossession ofchildpornography,inviolationof
    Title l8,United StatesCode,Sections2252(a)(4)(B)and (b)(2).As explained below,there is
    probable cause to believe that, on or about June 5,2020, in the Southern District of Florida,

    M IZRA CHY know ingly possessed child pornography on his cellularphone,an A pple iphone 8,

    serialnumberF4GX32XGJC6K (thedscellularPhone''),in violation ofTitle 18,United States
    Code,Section2252(a)(4)(B)and(b)(2).
           6.      This Aftsdavitis based on m y personalinvestigation and investigation by others.

    including federal and local law enforcementofficials.The facts contained herein have been

    obtained by interviewing w itnesses and exam ining docum ents obtained in the course of the

    investigationaswellasthrough othermeans.ThisAffidavitdoesnotincludeevery factknownto

    me aboutthis investigation,butratheronly those factssuffscientto establish probable cause.

                                     FA CTUAL BA CK GR O UN D

                                           InitialInvestigation

                   ln and around June 2020,the South Florida ICAC Task Force received CyberTip

    73600261 Cithe CyberTip'') from the National Center of M issing and Exploited Children




                                                     2
Case 0:21-mj-06102-JMS Document 1 Entered on FLSD Docket 02/25/2021 Page 4 of 8




    (k$NCM EC'').1TheCyberTiporiginatedfrom OathInc.,whichoperatesYahool,anemailservice
    provider($$Yahoo''). TheCyber-
                                 rip concernedthedistribution andpossessionoffilesdepicting
    child pornography thatwere being uploaded to the accountuser nam e,'Orange Theory,''w ith an

    associated email address of, Ssorangetheorysignup@yahoo.com'' (iiyahoo Account
    Specifcally, the CyberTip advised that two video tsles containing child pornography were

    uploadedtoYahooAccount1onoraboutJune6,2020,at12:15a.m.(UTC).2TheCyberTipalso
    advised thatthe aforem entioned videosw ere uploaded to Yahoo A ccount 1 using an IP Address

    of76.235.212.159(ssl-argetIPAddress''l.3
           8.     Law enforcem ent conducted a search of a publicly available database and

    determ ined thatAT& T registered theTargetIP Address.Law enforcem entsubsequently subm itted

    a subpoena to A T& T.Results from the subpoena showed that,atthe tim e of the upload,A T& T
    had assigned the Target IP Addressto an accountbelonging to subscriberiiM .M .''4ata hom e in

    Parkland,Florida 33076 (the isResidence'').Law enforcement subsequently determined that
    M IZRACH Y lived atthe Residence.

           9.     On oraboutJune28,2020,law enforcementexecuted asearch warrantforYahoo

    Account 1.Record returns confirm thatM IZRA CHY w as the accountholder for Yahoo A ccount

    1.Forexam ple,Yahoo Account l contained severalvideosand photographs ofM IZRACHY,as


    1CyberTipsare investigativeleadsgenerated by N CM EC.N CM EC operatesthe CyberTipline and
    Child Victim ldentiscation Program s to assist law enforcem ent in identifying victim s of child
    pornography and child sexualexploitation.N CM EC worksw ith law enforcem ent,lnternetService
    Providersselectronic paym ent service providers,and others to reduce the distribution of child
    sexualexploitation imagesand videosoverthe Internet.
    2Thistranslatesto June 5,2020 at7:15 p.m .

    3Law enforcem entdeterm ined thatthese two video fslesw erethe sam e video.

    4Law enforcem entIaterdeterm ined û$M .M .''isM IZRA CHY 'Sw ife.


                                                   3
Case 0:21-mj-06102-JMS Document 1 Entered on FLSD Docket 02/25/2021 Page 5 of 8




    wellasnum erousem ailsfrom M IZRACH Y wherein he identiGeshim selfasiiM ike,''in m essages

    relating to hiswork and personalrelationships.

           10.    Law enforcem entconducted an open sourcequery,w hich revealed that,atthe time,

    M IZRA CHY wasa pediatrician w ho w asactively practicing in Brow ard County,Florida.

           11.    Yahoo Account l returns also included the video w hich w as the basis of the

    Cyberl-ip (iktheVideo'').TheVideo hasan uploaddateofJune5,2020 and an uploadtimeof
    8:15:51p.m .M oreover,Yahoo A ccountlwasused to send acopy ofthe V ideo viaem ailto Yahoo
    Account 1.Inform ation w ithin the em ailindicate thatthisem ailw as sentfrom an iphone.s Law

    enforcem entreviewed the V ideo and confirm ed itdepicted child pornography.6A description of

    the V ideo isasfollow s:

                  FileN am e:lM G 6314.m p4
                  Description:V ideo depictsa sm allprepubescentfem ale w earing a pink top
                  and no pants or underwear.The child is laying on her back w ith her legs
                  spread apart.A n adultm ale isusing hispenisto penetrate the child'svagina,
                  thrusting hispenis in and outofthe child'svagina.

           12.    Y ahoo subpoena returns also revealed thatM IZR ACHY had an additionalYahoo

    accountidentifiedasi'Mikemizrachy@yahoo.com''(dsYahooAccount29').A searchwarrantwas
    exectlted on Yahoo A ccount2 and retunasconfirm ed thatthe accountsubscriberisM IZRA CH Y.

    The returns further revealed over a dozcn im ages contained w ithin Y ahoo A ccount 2 of sm all

    children in theirbathing suits,underwear,orshortshorts.N one ofthe children appearto havebeen

    aw are that they were being photographed.M ostofthe photographs are taken from behind the



    5 In m y training and experience,e-m ailing oneself is a com m on practice for users w ho wantto
    save videos,im ages,orotherinform ation.Thisallowsthe userto easily access the inform ation on
    a Iaterdate.

    6Thisisa known V ideo to law enforcem ent.The child in the Video waspreviously recovered and
    itw asconfirm ed thatthe child w asapproxim ately 5-6 years'old atthe tim e ofthe V ideo.
Case 0:21-mj-06102-JMS Document 1 Entered on FLSD Docket 02/25/2021 Page 6 of 8




    children,w ith a focuson theirbuttocksorvaginalarea.The data associated w ith these photographs

    confsrm thatthemajorityoftheimagesweretakenfrom aniphone6,withtheexceptionofimages
    taken after2018,in which an iphone 8 w asutilized.

             Law EnforcementExecutedaSearch WarrantonMIZRACH Y'SResidence
           13.    O n oraboutOctober 20,2020,law enforcem entexecuted a search warrantatthe

    Residence.M IZRA CHY,hisw ife,and two children were presentatthe Residence atthe tim e of

    the search.

           14.    D uring the search,law enforcem ent recovered M IZRA CH Y 'S Cellular Phone.A

    subsequentforensic exam ination ofthe Cellular Phone revealed that ithad an internalnam e of

    dsM ike's iphone,'' and the serial num ber F4GX 32X GJC6K . A lthough not exhaustive, the

    exam inationrevealed thefollowing:

               a. The V ideo,w hich wasthe basisofthe CyberTip and the f5le found w ithin Yahoo
                  A ccount1,wasaccessed from the CellularPhone through Y ahoo,on oraboutJune
                  5,2020;

               b. The Video,w hich wasthe basisofthe CyberTip,was located undera differentf5le
                  nam e, and confirm ed to have been accessed by another Yahoo account,
                  itstevejnzoo3@yahoo.com''(isYahooAccount3'9),onoraboutJuly3,2020.This
                  evidencesthatafterYahoo term inated Y ahoo Account 1,m aking ltinaccessible,
                  M IZRACHY located the Video onceagain,and downloaded itto hisdevice,

           15.    Thereafter, law enforcem ent obtained a search warrant for Yahoo Account 3.

    Search warrantreturnsforY ahoo Account3 confirm the V ideo,now labeled ûiLegalteen video,''

    w as sentfrom Y ahoo Account3 to Yahoo Account 3 on or aboutJuly 3.2020.The Video was

    located w ithin acreated folderlabeled,$$29 girls''.A lso located in thisfolderw ere im agesofgirls

    whoappeartobebetweentheagesof14-18years'old,withonesuchemailcontainingthesubject
    line,iiw hore 16 closeup.''




                                                    5
Case 0:21-mj-06102-JMS Document 1 Entered on FLSD Docket 02/25/2021 Page 7 of 8




                  MIZM CHY WaivedHisM irandaRightsandSpoketoLaw Enforcement
           l6.     OnoraboutOctober20,2020,M IZRACHY waivtdhisM irandarightsandagrttd

    to speak w ith law enforcem ent.M IZRA CH Y adm itted thatYahoo A ccount lis hispersonalem ail

    thatonly he can access.M IZRA CH Y stated thathe has had Yahoo A ccount l forseveralyears

    and utilizes itas his Sihidden secret.''W hen asked about the V ideo thatw as located on Yahoo

    A ccount 1, and sent to and from him self,M IZRA CH Y stated he received the V ideo from an

    unknown individualthat he was com m unicating w ith on the application,d$K ik.''7 M IZR ACH Y

    adm itted thatw hen he received the V ideoshe watched itand then decided hew anted to save it,so

    he em ailed the V ideo to him self.lnitially,M IZR ACH Y stated he believed the child in the V ideo

    w asbetw een the agesof 14-18 years'old.M IZRACHY then adm itted,based on his experienceas

    a pediatrician,thathe knew thatchild in the Video was a prepubescentm inor.

           17.     M IZRA CH Y furtheradvised thathe used ûslkik''to com m unicate w ith children in a

    sexualm anner.ln one instance,he adm itted to com m unicating w ith a ls-year-old child nam ed

    $$Em iIy.''This child sentM IZRA CHY severalphotographs.Some ofthese photographs w ere of

    the child's face,and othersshowed the child'snude body,including hervagina.These im ages

    werelocatedwithinYahooAccount1withthesubjectlines,isEmilyLambl5''andisM oreEmily.''
           l8.     M IZRA CH Y w asasked aboutthe im ages ofclothed children w ith the focus being

    on theirbuttocks'and vaginalareas,located within Y ahoo A ccount2.M IZRACH Y adm itted to

    taking the photographs.M IZRA CHY furtheradvised thatthe children in these photographsw ere



    7Kik M essenger(1$Kik'')isafreemobilemessaging application thatcan beused on b0th android
    and iphone. It uses W i-Fi or a sm artphone's data plan to receive m essages, photos, videos,
    sketches,m obile webpages,and othercontentafterusersregistera usernam e.K ik isknow n forits
    features preserving users'anonym ity, such as allowing users to register w ithout providing a
    telephonenum ber.Thisallow susersto chatanonym ously whilesendingvideos,text,photographs,
    gifs etc.


                                                    6
Case 0:21-mj-06102-JMS Document 1 Entered on FLSD Docket 02/25/2021 Page 8 of 8




    hisdaughter'sfriendswho would frequentlycomeovertotheResidence.MIZRACHY also stated
    thathe would savethese photom phsto Yahoo Account2 so he could view them again.W hile

    mostofthechildren photographed appearedto be 13-15years'old,therewerephotographsofone

    such childwhowasidentiGed and conflrmedto be lo-years-old.M IZRACIIY admitted to being

    sexuallyexcited bythephotovaphsand admittedtobeingsexually attractedto childrenasyovng

    as l3-years-old.
                                        CONCLUSION
           l9.    Basedonthe forgoing,Irespectfully subm itthatlereisprobablecauseto support
    a criminal complaint charging M ichael M izrachy with one count of possession of child

    pomography,inviolationofTitle l8,UnitedSztesCode,Sections2252(a)(4)(B)and(b)42).
           FURTHRR YOUR AFFIANT SAYETH NAUGHT.




                                                   EricStowem,Spx ialAgent
                                                   Homeland Security Investigations



     Attestedto by thtapplicantin accordc ce
     with therequirementsofFed.R.Crim.P.4.1
     viaFaceTimeon this24thday ofFebruary2021.

                                *#
     HO       BLE JARED M .STRAUSS
          ED STATES M AGISTRATE JUDGE




                                               7
